DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The current Office action is in response to Applicant’s Request for Continued Examination filed on April 28, 2021. 
Claims 1 and 11 have been amended. 
Claims 1, 4, and 7-11 are currently pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 7-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Regarding claim 1, Applicant argues Hoshino fails to disclose generating an absorptive image by using only one subject moire image because Hoshino discloses that the absorptive image is created using multiple moire images in [0064]. However, as noted in the previous office action, Hoshino disclose using only one moire image to generate the absorptive image in [0062]. 
Claim Objections
Claims 1, 4 and 7-11 are objected to because of the following informalities:  
Regarding claim 1, “by continuous changing” should be changed to “by a continuous changing” in order to correct a grammatical informality. Claims 4 and 7-11 are objected to by virtue of their dependency. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 4, the claim recites that “the low visibility capturing unit reduces the visibility of the moire fringe by performing capturing in a state that at least one of the plurality of gratings is moved or rotated with respect to a grating position in capturing the moire fringe image to generate the reconstructed image.” Independent claim 1 states that the visibility is reduced by continuously changing the relative positions of the plurality of gratings. However, the specification fails to disclose reducing the visibility by continuously rotating the plurality of gratings. In [0211] of the published specification, the grating is continuously moved in the x-direction. The specification fails to adequately describe the continuous rotation in order to reduce the visibility of the moire fringe image in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the limitation "the relative positions" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The claim does not introduce relative positions of the plurality of grating. The Examiner has interpreted the limitation as “relative positions”. Claims 9-11 are rejected by virtue of their dependency. 
Regarding claim 4, the claim recites the limitation "the moire fringe image to generate the reconstructed image" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Independent claim 1 states that the reconstructed image is generated using a plurality of moire fringe images. However, claim 4 states that a single moire fringe image is used. The Examiner has interpreted the claim limitation as “the plurality of moire fringe images to generate the reconstructed image”. Claim 7 is rejected by virtue of its dependency. 
Regarding claim 8, the claim recites the limitation "a moving distance of the grating" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner interpreted the limitation as “a moving distance of the at least one of the plurality of gratings”. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites the limitation the radiation system “captures the plurality of moire fringe images for generating the reconstructed image by a fringe scanning method”. However, Claim 1, which claim 9 depends on, recites that the plurality of moire fringe images are capturing using fringe scanning. Therefore, the claim fails to further limit the subject matter of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 4, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U.S. 2014/0198895) in view of Nesterets (U.S. 2010/0327175).
Regarding claim 1, as best understood:
Hoshino discloses a radiation capturing system comprising: 
a radiation source (Fig. 1, 111), 
a plurality of gratings (Fig. 1, 12, 14 and 15), and
 a radiation detector (Fig, 1, 16), provided aligned in a radiation irradiating axis direction (Fig. 1, detector 16 aligned with source 111); 
a Talbot interferometer ([0042], Talbot interferometer) or a Talbot-Lau interferometer ([0042], Talbot-Lau interferometer) to capture a plurality of moire fringe images using fringe scanning (Hishino; [0068], plurality of moire images captured using fringe scanning) for generating a reconstructed image ([0064], multiple moire images to reconstruct 3 different types of images); 
a low visibility capturing unit (Fig. 1, 120) which performs capturing of one subject moire fringe image ([0060], single moire image); and 
a generating unit (Fig. 1, 5) which generates configured to generate an absorptive image based on only the one subject moire fringe image captured by the low visibility capturing unit ([0062], generating absorption image from a single image).
However, Hoshino fails to disclose performs capturing of one subject moire fringe image with visibility of a moire fringe reduced relative to the plurality of moire fringe images captured 
Nesterets teaches capturing of one subject moire fringe image with visibility of a moire fringe reduced ([0133]-[0135], translation of gratings during imaging) relative to the plurality of moire fringe images captured using the fringe scanning by continuous changing of relative positions ([0133]-[0135], translation of gratings during imaging) of the plurality of gratings with respect to a grating position ([0133]-[0135], translation of gratings during imaging) while the capturing of the one subject moire fringe image performed.
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine radiation system of Hoshino with the low visibility capturing taught by Nesterets in order to improve resolution and image contrast for higher quality images (Nesterets; [0138]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 4, as best understood:
The combination of Hoshino and Nesterets discloses the radiation capturing system according to claim 1, wherein the low visibility capturing unit reduces the visibility of the moire fringe (Nesterets; [0133]-[0135], gratings are translated or rotated during imaging) moire image has reduced visibility since the gratings are moved) by performing capturing in a state that at least one of the plurality of gratings is moved (Nesterets; [0133]-[0135], gratings are translated or rotated during imaging) or rotated (Nesterets; [0133]-[0135], gratings are translated or rotated during imaging) with respect to a grating position in capturing the plurality of moire fringe images to generate the reconstructed image (Nesterets; [0133]-[0135], gratings are translated or rotated during imaging).

Regarding claim 9, as best understood:
The combination of Hoshino and Nesterets discloses the radiation capturing system according to claim 1, wherein the radiation capturing system captures the plurality of moire fringe images (Hoshino; [0068], plurality of moire images captured using fringe scanning) for generating the reconstructed image by a fringe scanning method (Hoshino; [0068], plurality of moire images captured using fringe scanning).
Regarding claim 10, as best understood:
The combination of Hoshino and Nesterets discloses The radiation capturing system according to claim 1, wherein the radiation source (Hoshino; Fig. 1, 111), the plurality of gratings (Hoshino; Fig. 1, 12, 14, 15), and the radiation detector (Hoshino; Fig. 1, 16) together form a radiation capturing apparatus, the radiation capturing apparatus is operable in a first mode as the ([0042], Talbot interferometer) or a Talbot-Lau interferometer (Hoshino; [0042], Talbot-Lau interferometer) and in a second mode as the low visibility capturing unit (Hoshino; Fig. 1, 120).
Regarding claim 11, as best understood:
The combination of Hoshino and Nesterets discloses the radiation capturing system according to claim 1, wherein the low visibility capturing unit (Nesterets; [0133]-[0135], gratings are translated or rotated during imaging) performs the continuous changing of the relative positions of the plurality of gratings (Nesterets; [0133]-[0135], gratings are continuously 
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine radiation system of Hoshino with the low visibility capturing taught by Nesterets in order to improve resolution and image contrast for higher quality images (Nesterets; [0138]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claims 7-8  are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U.S. 2014/0198895) in view of Nesterets (U.S. 2010/0327175) as applied to claim 1 above, and further in view of Tamakoshi (JP 2014004486; all notations directed to translated Tamakoshi).
Regarding claim 7, as best understood:
The combination of Hoshino and Nesterets discloses the radiation capturing system according to claim 4, wherein the low visibility capturing unit reduces the visibility of the moire fringe by performing capturing while moving the at least one of the plurality of gratings (Nesterets; [0133]-[0135], gratings are translated during imaging) equal to or more a slit period in a slit period direction of the grating (Nesterets; [0134], integer number of its period),
However, the combination of Hoshino and Nesterets fails to disclose moving the at least one of the plurality of gratings equal to or more than 1/4 of a slit period in a slit period direction of the grating.
Tamakoshi teaches moving the at least one of the plurality of gratings equal to or more than 1/4 of a slit period in a slit period direction of the grating (Translated Tamakoshi; [0057]-[0058], grating is translated 1/integer of the grating period).

Regarding claim 8, as best understood:
The combination of Hoshino, Nesterets and Tamakoshi discloses the radiation capturing system according to claim 7, wherein a moving distance of the grating in the slit period direction is an integral multiplication of the slit period of the grating (Nesterets, [0134], integer of period; Translated Tamakoshi, [0059], grating is translated 1/integer of the grating period).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine radiation system of Hishino and Nesterets with the low visibility capturing taught by Tamakoshi in order to increase inspection efficiency by improving image accuracy (Translated Tamakoshi; [0128]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagasutuka (U.S. 2013/0201198)- phase contrast imaging device with two imaging modes. 
Momose (U.S. 2016/0252470)- Phase contrast imaging that uses moire images to generate Absorption image.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K./Examiner, Art Unit 2884                                                                                                                                                                                                        /DANI FOX/Primary Examiner, Art Unit 2884